 Case 9:19-cv-00110-MJT Document 3-2 Filed 07/02/19 Page 1 of 3 PageID #: 51

                                                                         FILED UNDER SEAL


                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

TRUE HEALTH DIAGNOSTICS, LLC,                       )
                                                    )     Case No. _______________
       Plaintiff,                                   )
                                                    )
v.                                                  )
                                                    )
ALEX M. AZAR, II, SECRETARY, UNITED                 ) EMERGENCY RELIEF REQUESTED
STATES DEPARTMENT OF HEALTH &                       )
HUMAN SERVICES, and SEEMA VERMA,                    )
ADMINISTRATOR, CENTERS FOR                          )
MEDICARE & MEDICAID SERVICES,                       )
                                                    )
       Defendants.                                  )

                       DECLARATION OF CHRISTIAN RICHARDS


       I, Christian Richards, pursuant to 28 U.S.C. § 1746, state and declare:

       1)      I am over twenty-one years of age and, if called to testify at a hearing in this

matter, can and will competently testify to the following facts of which I have personal

knowledge.

       2)      I am the Chief Financial Officer for Plaintiff True Health Diagnostics, LLC

(“True Health”). I have served in this role since March 2015.

       3)      Upon information and belief, CMS is withholding over $20 million owed to True

Health for services rendered to Medicare patients since 2017.

       4)      Medicare payments have typically constituted approximately 30% of True

Health’s revenue.

       5)      True Health’s lenders have advised it that it has defaulted on the financial

covenants in its credit agreement, including True Health’s covenant to maintain certain minimum

balances in its operating accounts.


                                                1
 Case 9:19-cv-00110-MJT Document 3-2 Filed 07/02/19 Page 2 of 3 PageID #: 52

                                                                             FILED UNDER SEAL

       6)      Based upon the current circumstances, without the Court’s intervention, True

Health will be nearly out of cash on or before July 8, 2019. The equity holders of True Health

have informed me they will no longer consider providing any future funding to True Health

unless the suspension is lifted, except for potentially funding certain costs of an orderly

liquidation.

       7)      CMS has withheld some or all of the payments due to True Health for services

rendered to Medicare patients for over two years. For much of that time, certain stakeholders

made additional advances to keep the company operating while it endeavored to resolve the DOJ

Civil Division matter. However, given ongoing government investigations, along with the

associated two Medicare payment suspensions, True Health no longer has any investors or

lenders willing to continue funding its continued operations, except potentially for an orderly

bankruptcy or liquidation.

       8)      CMS’s actions directly caused True Health to default on its bank loans in 2017,

and it has been unable to pay any interest on those loans since late 2017.

       9)      At this time, True Health is on the verge of being unable to pay its over 400

employees. Absent the lifting of the suspension by CMS, True Health will seek bankruptcy

protection or liquidation outside of bankruptcy immediately.

       10)     True Health provides diagnostic services for earlier-stage prevention and

diagnosis of chronic disease, including cardiovascular disease, diabetes, cancer, genetic disorders

and metabolic conditions. Its closure may deprive patients of these crucial diagnostic services,

causing patient health to suffer. True Health currently serves approximately 1400 patients per

day and currently is processing over 3000 samples for testing. Filing for bankruptcy protection




                                                 2
Case 9:19-cv-00110-MJT Document 3-2 Filed 07/02/19 Page 3 of 3 PageID #: 53
